Citation Nr: 1451605	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  07-08 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative joint disease, to include as secondary to the appellant's service-connected type II diabetes mellitus or exposure to chemical toxins.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from June 1966 to June 1968.

This case comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, that, in pertinent part, denied entitlement to service connection for degenerative joint disease.  Following the perfection of his appeal, in March 2010, the appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing was prepared and has been included in the claims folder for review.

Regarding the duty to assist, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked questions aimed at eliciting testimony as to the elements of the claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Indeed, the hearing focused on the elements necessary to substantiate the claim for benefits and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  As such, the Board finds that, consistent with Bryant the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can proceed with the processing the appellant's claim.

The issue of entitlement to service connection for dental bone loss and recession, to include as due to diabetes mellitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Board remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, the claim for additional development in May 2010, November 2011, September 2012, May 2013, and again in March 2014.  Upon reviewing the development that has occurred since March 2014, the Board finds there has been substantial compliance with its remand instructions with respect to the issue involving entitlement to degenerative arthritis.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall [v. West, 11 Vet. App. 268, 271 (1998)] violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order"). 

The Board in March 2014 ordered that an examiner offer an opinion on the etiology of the disability on appeal.  This was accomplished in May 2014.  The examination report has been reviewed and is deemed adequate and responsive to the questions posed.  Although an in-person physical examination was not accomplished, the examiner who last physically examined the Veteran made the response and considered such examination findings in rendering the opinion.  While the Board had indicated a preference in the last remand for the opinion to be issued by someone other than the prior examiner, the fact that it was the same examiner who responded does not, standing alone, amount to noncompliance with the remand instructions.  Again, the Board expressed a preference, rather than issued a mandate, on this point.  Moreover, the AMC subsequently issued a Supplemental Statement of the Case (SSOC) after reviewing the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's March 2014 Decision/Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2014).  



FINDINGS OF FACT

The appellant was not diagnosed with any type of arthritis or joint disease while on active duty, and the weight of the evidence is against a finding that any current arthritis or degenerative joint disorder had its onset in or is otherwise attributable to active service.  


CONCLUSION OF LAW

The criteria for an award of service connection for degenerative joint disease has not been met.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for degenerative joint disease that he attributes to service or as being secondary to exposure to chemical toxins or secondary to type II diabetes mellitus.  The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claim Assistance Act of 2000 (VCAA) -  
Duties to Notify and Assist

Prior to consideration of the merits of the appellant's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  After reviewing the record, the Board finds that VA has met that duty.

Under 38 U.S.C.A. § 5102 (West 2002 & Supp. 2013), VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., evidence of veteran status; existence of a current disability; evidence of a nexus between service and the disability; the degree of disability; and the effective date of any disability benefits.  The appellant must also be notified to submit all evidence in his possession, what specific evidence he is to provide, and what evidence VA will attempt to obtain. VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).

Initially, the Board's notes that the appellant was initially provided with a duty to assist letter and then provided additional information by the AMC after the Board remanded his claim.  See August 2013 notice letter.  The Board specifically notes that the appellant has been apprised of the requirements imposed by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), regarding VA's duty to notify and assist the appellant.  The Board concludes that VA's duties to notify and assist the appellant under the VCAA have been satisfied.

Following notice to the appellant, VA has also secured or ensured the presence of all available pertinent evidence and conducted all appropriate development.  In this regard, the record includes the appellant's service medical records and all available and identified post-service medical records.  The Board also notes that in full compliance with the most recent Remand instructions VA also obtained and associated with the record the appellant's records and obtained another medical examination of the appellant which has been included in the claims folder for review.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

In June 2013, the appellant was examined by VA to determine the etiology of his purported degenerative joint disease.  An addendum to that report was prepared in in May 2014.  The VA examination report taken together with the addendum shows that the examiner reviewed the appellant's medical history, including his service treatment records, interviewed and examined the claimant, documented his current medical conditions, reviewed pertinent medical research, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination and file review were both adequate for adjudication purposes and substantially complied with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries, supra; Dyment, supra.

During the course of the appeal, the RO offered the appellant an opportunity to present additional evidence and argument at a hearing on appeal.  The Board notes that the appellant, through his accredited representative, has submitted documents in conjunction with his claim for benefits.  

In summary, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

II.  Laws and Regulations

The appellant contends that he now suffers from degenerative joint disease, that it had its onset or was caused by his military service, or, alternatively, that it is secondary to type II diabetes mellitus or secondary to exposure to chemical toxins.  Therefore, he maintains that service connection is warranted. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2014).  However, service connection via 38 C.F.R. § 3.303(b) is only available for chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where a chronic disease listed in 38 U.S.C.A. § 1101, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These provisions only apply to listed chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d) (2014).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310 (2006) and (2014).  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 have been amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the appellant's claim was pending after the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect after the change.  Irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Additionally, the appellant has intimated, in pertinent part, that he was exposed to chemical dioxins or toxins in service, and that such exposure has caused the development of degenerative joint disease. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2014).

The VA General Counsel has determined that the regulatory definition requires that an individual actually have been present on the land mass of the Republic of Vietnam.  VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997).  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Id. 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, specified diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2014).  The Secretary of Veterans Affairs has determined, however, that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In other words, medical evidence must show the veteran's disabilities are (were) related to service, to include exposure to chemical dioxins therein.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  In light of the foregoing, service connection may be presumed for residuals of chemical dioxin exposure by showing two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) (2013).  Second, a veteran must be diagnosed as having one of the specific diseases listed in 38 C.F.R. § 3.309(e) (2014), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

Initially, the Board acknowledges that the appellant is competent to give testimony (oral or written) about what he experienced.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, he is competent to report his that he has had visual impairment since service but, as a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a) (2014).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a) (2014). 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F. 3d 1313(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).??

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.??

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. ??

III.  Facts and Discussion
	
As reported, the appellant served between June 1966 to June 1968.  The service treatment records show no treatment or complaints referable to degenerative joint disease.  It is added that there are no post-service medical records that show or suggest that the appellant had degenerative joint disease within one year of his discharge from service.  

Thirty-seven years after he was discharged from service, the appellant submitted a claimed service connection for degenerative joint disease, secondary to type II diabetes mellitus.  

Private medical records dated in January 2006 reveal a diagnosis of degenerative arthritis affecting the hands.  Also of record is a letter written by a Dr. D. S., who opined the following:

	. . . After his service, medically he has developed of number of conditions including gastro-esophageal reflux, osteo-arthritis, coronary artery disease with cardiomyopathy, and adult onset Type II diabetes.  Many of these medical conditions conditions have been reported consistent with his previous chemical exposure in the military service.  I believe that considerations for partial disability from military exposure to these chemicals should be made.  

The private doctor did not provide any further explanation or discussion of his assertions.  He also did not proffer any additional medical testing results or records that would corroborate his opinions.  

A private medical report from 2006 that was accomplished in conjunction with the appellant's application for a license from the Merchant Marines shows that the appellant had been diagnosed with degenerative arthritis of the thumbs as early as 2002.  The examiner indicated that the condition specifically affected the joints of the thumbs and that it was productive of pain.  The examiner did not attribute the development of the disorder to the appellant's military service or any incident therein.  

In May 2010, the Board granted service connection for type II diabetes mellitus.  The Board acknowledged that the appellant had service in South Vietnam and that he may have exposed to chemical dioxins while stationed in-country.  

Approximately two years later, in January 2012, the appellant underwent a VA examination in order to determine whether he had degenerative joint disease, and if so, to identify the joints affected and the cause of such condition.  At that time, a diagnosis of osteoarthritis of the neck, hands, ankles, and feet was rendered.  However, it was also reported that the appellant did not seek medical attention or treatment for complaints involving arthritis or joint disease until he was "in his 40s", which would have been nearly twenty-eight years (April 1996) after he was discharged from service.  The examiner concluded with the following discussion:

Any assertion that these degenerative changes . . . are service connected should be considered less likely than not.  The earliest mention of osteoarthritis in the available medical records dates to 1996 and the severity was considered mild at the time.  Contributing causes to osteoarthritis diagnosed at age 49 years include aging and manual labor occupations (the veteran was a machine repairman for General Motors).  If the osteoarthritis was accelerated by exposure during active duty 1966-1968 the osteoarthritis would not have been characterized as mild in 1996, 28 years after separation.

Any assertion that the degenerative joint or disc disease was aggravated or worsened beyond natural progression by the service-connected diabetes mellitus should be considered less likely than not. . . . Since there was no documented hyperglycemia during the period 2005-2011, it is not plausible to assert that diabetes aggravated or worsened coexisting osteoarthritis during this period.  Any assertion that undocumented hyperglycemia during the period 2002 to 2005 (prior to the VA laboratory record) would have significantly affected the joints should be considered less likely than not. 

The examination report was signed by a medical doctor - a rheumatologist.  

The medical doctor submitted an addendum in October 2012 that addressed the private medical statement from Doctor D. S., dated January 2006.  The doctor concluded:

	. . . He provides no information about the suspected toxins, no literature to support the cause-and-effect relationship between any toxin exposure and the later development of osteoarthritis, and he indicates no personal expertise in either toxicology or osteoarthritis.  

Another examination of the appellant was accomplished in June 2013.  In that report, the appellant was diagnosed with osteoarthritis in his neck, hands, ankles, feet, and knees.  This was further described as degenerative joint disease.  

An addendum to the above examination report was provided in May 2014.  
The examiner concurred with the reasoning and medical opinions articulated in the January 2012 and October 2012 examination reports.  As stated by the May 2014 examiner:

There is no evidence of any non degenerative arthritis in this veteran.  There is no scientific evidence of either herbicide exposure or diabetes (for which the veteran has no convincing evidence) causing degenerative arthritis.  The veteran has other risk factors known to be associated with osteoarthritis - age and manual labor.  There is no medical evidence in the C file documenting arthritis at the time of service.  For all these reasons and those elaborated in the earlier C & P exam reports, it is less likely than not that the veteran's osteoarthritis has any connection to exposures or activities in service.  

The examiner concluded that osteoarthritis was less likely than not related to the Veteran's service.  She further noted that diabetes does not cause osteoarthritis.  There is no scientific cause-effect relationship for chemical dioxins including Agent Orange and osteoarthritis.  There is no in-service evidence of the arthritis.

The May 2014 examiner could not imagine the basis for the July 2006 doctor's opinion since there is absolutely no scientific evidence in the medical literature that OA is related to chemical exposures. 

The record contains detailed negative opinions provided by VA health care providers.  In both instances, the VA opinions have not been equivocal.  Rather, they very specific and direct.  It was acknowledged that the appellant was suffering from degenerative joint disease.  However, it was concluded that the disorder was not caused by or the result of the appellant's military service, or secondary to or aggravated by his diabetes, or secondary to exposure to chemical toxins.  It was further suggested that the private medical opinion of January 2006 was without merit.  

Based on the clarity and specificity provided in the opinion, the VA examiners' opinions are not found to be speculative or without foundation.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2014) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  The Board would further point out that while there are multiple medical opinions of record that do not etiologically link the appellant's degenerative joint disease with his military service or any incident therein, there is only one equivocal, indefinite, and inexplicit medical opinion that provides contrary assertions.  The Board acknowledges the statements provided by the appellant and by his doctor.  However, in comparison to the VA medical opinions provided, the appellant and his doctor did not support their assertions with any kind of clinical evidence, supporting medical documents, or even a discussion of the facts.  As such, the Board finds that the private medical opinion lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

With respect to service incurrence under 38 C.F.R. § 3.303(a) (2014), as noted above, the Board finds that the appellant is competent and credible to report on observable symptoms, such as pain or stiffness, which symptoms were later attributable, by the appellant, to his overall arthritic condition.  However, the appellant is not competent to provide an etiological opinion concerning any joint disorder from which he may now suffer therefrom.  He does not have the training or medical experience to conclude that his current degenerative joint disease was caused by or the result of service, his service-connected diabetes, or caused by or the result of his exposure to chemical toxins.  In other words, the statements provided by the appellant and endorsed by his representative are all an exercise of medical judgment which these individuals are not competent to offer.  Accordingly, entitlement to service connection for degenerative joint disease must be denied. 

Based on the discussion above, the Board finds that service connection is not warranted based on the initial documentation of the disabilities after service because the weight of the most probative evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) (2014); Rabideau, supra.

Regarding the possibility of service connection based on post-service continuity of symptomatology under 38 C.F.R. § 3.303(b) (2014), the Board finds that the length of time between the appellant's separation from active duty in 1968 and the first complaints and/or treatment for the earliest manifestations of symptoms competently attributed to degenerative joint disease affecting the hands in 1996 to be compelling evidence against finding continuity.  Put another way, the at least 28 year gap between the appellant's discharge from service and the first evidence of the claimed disorder weighs heavily against his claim.  Also weighing against the appellant's assertions is the description of the symptoms provided by the appellant to the examiner in the 2012 examination.  In that report, the appellant specifically told the examiner that he did not manifest symptoms that would suggest the beginning of the condition until he was in his forties.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).??

With respect to service connection based on the presumptions found at 38 C.F.R. §§ 3.307 , 3.309(a) (2014), the Board notes that there is no medical evidence in the record of the appellant having any type of joint disorder within the presumptive time period after his separation from active duty.  As discussed above, the first symptoms of any type of a skin disorder, that were confirmed by medical professionals, did not appear in the record until at least 28 years after his separation.  Accordingly, entitlement to service connection based on a presumptive basis must be denied.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).??

Moreover, with respect to the appellant's assertions that his current condition was due to or the result of his exposure to chemical dioxins or toxins, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a veteran must show that he or she served in the Republic of Vietnam during the Vietnam Era.  The appellant did serve in Vietnam and as such, exposure to chemical dioxins/toxins is conceded.  Therefore, it is the conclusion that the requirement has been met.

Second, the appellant must be diagnosed as having one of the specific diseases listed in 38 C.F.R. Section 3.309 (2014).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Here the appellant has been diagnosed as suffering degenerative joint disease of various joints.  Such a condition has not been shown to be a presumptive disability associated with herbicide exposure.  Therefore, the chemical dioxin/toxin presumptive provisions of 38 C.F.R. Sections 3.307(a)(7) and 3.309(e) (2014) do not apply. 

Lastly, as to service connection on a secondary basis under 38 C.F.R. § 3.310 (2014), the Board notes that the record is negative for a competent and credible medical opinion finding a causal association or link between any of the appellant's current service connected disabilities such as type II diabetes mellitus.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2014); Allen, supra.  Based on the discussion above, the Board finds that service connection is not warranted based on it being caused or aggravated by an already service connected disability because the weight of the most probative evidence of record is against finding such a causal association or link between the disorder and a service connected disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2014); Allen, supra.??

Finally, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the most probative evidence of record is against the appellant's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for degenerative joint disease on a direct, presumptive, and a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2014). ??


ORDER

Entitlement to service connection for degenerative joint disease, to include as secondary to the appellant's service-connected type II diabetes mellitus or exposure to chemical toxins, is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


